When I first 
addressed the Assembly from this rostrum, in 2003, I 
stressed the need for urgent and relentless action to 
fight the scourge of hunger and poverty in the world. 
This is what we are doing in Brazil: we have combined 
economic stability with social inclusion policies; the 
standard of living of Brazilians has improved; 
employment and income have grown; the purchasing 
power of the minimum wage has increased. Our 
resources are scarce, but even so we have achieved 
surprising results. 
 The family stipend at the core of our zero-hunger 
programme assures a basic income to over 11 million 
Brazilian families. Well-fed people can enhance their 
dignity, their health and their learning capacity. Putting 
resources into social programmes is not expenditure; it 
is investment. 
 If we in Brazil have done so much with so little, 
imagine what could have been done on a global scale if 
the fight against hunger and poverty had been a real 
priority for the international community. Where there is 
hunger, there is no hope; there is only desolation and 
pain. Hunger nurtures violence and fanaticism. A world 
where people starve will never be safe. 
 The sheer size of the task will not daunt us, 
especially if we are not alone. All here know that some 
840 million human beings — nearly one out of seven 
on the planet — do not have enough to eat. 
 An additional $50 billion each year are needed to 
reach the Millennium Development Goals on time. The 
international community can afford it. On the positive 
side, think, just for instance, of the hundreds of billions 
of dollars invested to move forward with the full 
integration of Eastern European countries into the 
European Union. Then, on the other hand, think of the 
cost of wars and other conflicts. Everyone here is 
aware that the second Gulf war has probably cost 
hundreds of billions of dollars to date. With much less 
  
 
06-52731 6 
 
we could change the sad reality of a large portion of 
the world’s population. We could alleviate the plight of 
those people and lift them out of destitution. We could 
save millions of lives. 
 However strong they are today, rich countries 
should have no illusions: nobody is safe in a world of 
injustice. War will never bring security; it can only 
generate horrors, bitterness, intolerance and 
fundamentalism and create damage associated with 
hegemonism. The poor must be given reasons to live, 
not to kill or die. Humanity’s greatness lies not in 
bellicosity, but in humanism, and there can be no true 
humanism without respect for the other. 
 There are, in fact, those who are different from 
us, but who are no less dignified, no less precious and 
no less entitled to the right to happiness, because we 
are all creatures of the same creator. 
 There can be security only in a world where all 
have the right to economic and social development. 
The true path to peace is shared development. If we do 
not want war to go global, justice must go global. 
 That is why, with the serene conviction of a man 
who has dedicated his life to fighting peacefully for the 
rights of working people, I say to the Assembly: the 
search for a new, fairer and more democratic world 
order is not only in the interests of poor or emerging 
nations; it is also — and perhaps to an even greater 
extent — in the interests of rich countries, so long as 
they have eyes to see and ears to hear, so long as they 
do not make the mistake of ignoring the haunting cry 
of the excluded. 
 We have seen some progress in the past few 
years. At the Summit of World Leaders in 2004, we 
launched the Action against Hunger and Poverty 
initiative. Together, we were able to achieve strong 
international engagement around that issue. Our 
collective efforts have begun to bear fruit. We are 
establishing innovative mechanisms, such as a 
solidarity levy on international air tickets. 
 Hunger and disease walk hand in hand. 
Therefore, we have joined with other Governments in 
establishing an International Drug Purchase Facility to 
combat AIDS, tuberculosis and malaria. That initiative 
will provide new sources of funding and facilitate 
access to medication at lower costs. We cannot shirk 
our responsibilities in this area. 
 That is why I salute the leaders of vision who are 
engaged in this war: the war against the debasement of 
human beings and against hopelessness. That is the 
only war in which final victory will mean a triumph for 
all of humanity. 
 The fight against hunger and poverty is based on 
the creation of a world order that gives priority to 
social and economic development. There will be 
permanent solutions to destitution only when poorer 
countries can make progress through their own efforts. 
 Once international trade is free and fair, it will be 
a valuable tool for wealth creation, income distribution 
and job creation. It is essential that we break the bonds 
of protectionism. Subsidies granted by richer countries, 
particularly in the area of agriculture, are oppressive 
shackles that limit progress and doom poor countries to 
backwardness. Time and again, I must repeat that, 
while trade-distorting support in developed countries 
amount to the outrageous sum of $1 billion a day, 900 
million people get by on less than $1 a day in poor and 
developing countries. That situation is politically and 
morally untenable. 
 The only thing worse than inaction stemming 
from ignorance is neglect born of accommodation. The 
old geography of international trade must be 
profoundly reshaped. Brazil, together with its partners 
in the Group of Twenty (G-20), is engaged in that task. 
The creation of the G-20 has changed the dynamics of 
negotiations at the World Trade Organization (WTO): 
until recently, developing countries played only 
peripheral roles in the most important negotiations. 
 Eliminating the barriers that prevent poor 
countries from developing is an ethical duty of the 
international community. It is also the best way to 
ensure prosperity and security for all. 
 Today, for the first time in the history of the 
General Agreement on Tariffs and Trade/WTO system, 
the word “development” appears in the title of a round 
of trade negotiations. However, the Doha Development 
Agenda, which will decide the future of the world trade 
system, is now in crisis. 
 If they are successful, the WTO negotiations will 
help to pull many people out of extreme poverty. 
Farmers who cannot compete against multi-billion-
dollar subsidies will at last have a chance to prosper. 
Poor African countries will finally be able to export 
their products. If the round fails, however, the fallout 
 
 
7 06-52731 
 
will extend far beyond trade. The credibility of the 
WTO system itself will be jeopardized, with negative 
political and social repercussions. Scourges such as 
organized crime, drug trafficking and terrorism will 
find fertile ground in which to proliferate. 
 I have called on world leaders to shoulder their 
responsibilities. The importance attached to this issue 
at the most recent summit of the Group of Eight has 
not yet produced practical results. Our generation has a 
unique opportunity to show the world that selfish 
interests will not prevail over the common good. 
History will not forgive us if we miss that opportunity. 
Fair trade, based on a solid consensus and on a 
transparent WTO that is aware of the needs of 
developing countries, is one of the pillars of the world 
order that we uphold. 
 In the field of international peace and security, 
another such pillar is the United Nations. Brazil is a 
staunch supporter of international organizations as 
forums for cooperation and dialogue. There is no more 
effective way to bring States together, to keep the 
peace, to protect human rights, to promote sustainable 
development and to work out negotiated solutions to 
common problems. 
 Conflicts such as that in the Middle East continue 
to challenge the authority of the United Nations. The 
recent crisis in Lebanon exposed the Organization to a 
dangerous erosion of credibility. The effectiveness of 
the United Nations is being seriously questioned. 
Unable to act when it is needed, the Security Council is 
accused of being lethargic. 
 World public opinion is impatient in the face of 
such incomprehensible difficulties. The deaths of 
innocent civilians — including women and children — 
have shocked all of us. In Brazil, millions of Arabs and 
Jews live together in harmony. Thus, Brazil’s interest 
in the Middle East stems from a profound objective 
social reality in our own country. 
 Apart from the countries directly involved, 
Middle Eastern issues have always been addressed 
exclusively by the major Powers. So far, they have 
found no solution. Thus, we might ask: is it not time to 
convene a broad-based conference under United 
Nations auspices, with the participation of countries of 
the region and others that could make a contribution on 
the basis of their successful experiences in living 
peacefully despite differences? 
 Brazil believes in dialogue. For that reason, we 
held a summit of South American and Arab countries in 
2005. We also have good relations with Israel, whose 
birth as a State came about when a Brazilian, Oswaldo 
Aranha, was the President of the General Assembly. 
Conflicts among nations are not resolved only with 
money and weapons; ideas, values and feelings also 
have their place, particularly when they are based on 
real-life experiences. 
 More than ever before, the authority of the United 
Nations needs to be strengthened. We have already 
made significant progress through the administrative 
reform process and the establishment of both the 
Human Rights Council and the Peacebuilding 
Commission. But the task will remain irreparably 
incomplete without changes in the Security Council, 
the body responsible for overseeing issues related to 
peace. 
 Together with the other members of the Group of 
Four on Security Council reform, Brazil believes that 
any expansion of the Council must envisage the 
admission of developing countries as permanent 
members. That would make the Council more 
democratic, legitimate and representative. The great 
majority of Member States agree with that view and 
recognize the urgency of this matter. 
 We cannot deal with new problems using 
outdated structures. Sooner or later, we must open the 
way to democratizing international decision-making 
bodies. As the Secretary-General has said, we travel 
around the world preaching democracy to others; we 
must now apply democracy to ourselves and show that 
there is genuine representation in the political bodies 
of the United Nations. 
 South America is a priority for Brazilian foreign 
policy. Our region is our home. We are expanding the 
Common Market of the South (MERCOSUR) and 
strengthening the South American Community of 
Nations. The future of Brazil is linked to that of its 
neighbours. A strong and united South America will 
contribute to the integration of Latin America and the 
Caribbean. 
 We also feel connected to the African continent 
by historical and cultural ties. As the country with the 
second-largest black population in the world, we are 
committed to sharing Africa’s challenges and its 
destiny. But regional matters are only part of the global 
problems we face. 
  
 
06-52731 8 
 
 The fight against hunger and poverty, the 
breakdown of the Doha round and the stalemate in the 
Middle East are interconnected issues. The appropriate 
handling of these matters requires trust in negotiated 
solutions at the multilateral level. 
 This trust has now been shaken. This is extremely 
serious. The world order that it is our task to build 
must be based on justice and respect for international 
law. That is the only way to achieve peace, 
development and genuine democratic coexistence 
within the community of nations. 
 There is no lack of resources. What is missing is 
the political will to use them where they can make a 
difference. They can then turn despair into joy and find 
a reason to live. 